DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the term "wireless device". There is insufficient antecedent basis for the term "wireless device" in the claims. It is unclear if a "computing device" refers to a "wireless device", a "first base station distributed unit" or a "base station central unit" and is assumed to be any type of computing device that exchanges messages with any other type of device.
Claim 18 recites the limitation "receiving…one or more messages comprising failure information indicating a connection failure associated with a first base station distributed unit" that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 20160309379) in view of Kim (US 20150373609).
Regarding Claims 1 and 18: 
Pelletier discloses – A method comprising:
receiving, by a base station central unit from a wireless device, one or more radio resource control (RRC) messages comprising failure information indicating a connection failure associated with the wireless device, wherein the failure information comprises: (Pelletier; Paragraph [9-11, 73-76, 205] - A WTRU sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF 
a cell identifier of a first cell for which a link quality caused the connection failure of the wireless device; and (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
a failure cause parameter indicating a cause of the connection failure; (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.) 
Pelletier does not explicitly disclose – sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information. More specifically, Pelletier (Abstract; Paragraph [9-11, 73-76]) discloses a wireless transmit/receive unit (WTRU) sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access), but does not explicitly disclose sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information, which is disclosed by Kim (see below) 
Kim discloses - sending, by the base station central unit to a base station distributed unit, a first message comprising the failure information; (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), where one of multiple SCells may serve as a delegate SCell in eNB 1 and it takes charge of reporting RLF on SCells of eNB 1, and the delegate SCell may send RLF indication to the PCell.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems, methods, and instrumentalities are disclosed for efficient offloading and/or aggregation of resources of Pelletier by providing different levels of connection management in a network supporting reconfiguration parameters to change the state of the WRTU, with methods for effectively reporting radio link failure and apparatuses in the wireless communication system using multiple cells of multiple nodes of Kim to enable managing Radio Link Failure (RLF) reporting of a UE on a group of cells connected to a first base station to notify a second group of cells connected to a second base station, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system, where the combination of elements according to known methods would yield a predictable result. (Kim; Abstract; Paragraph [14-22])
Pelletier-Kim further discloses – receiving, by the base station central unit from the base station distributed unit and based on the failure information, a second message comprising at least one cell configuration parameter of one or more cells; and (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, 
sending, by the base station central unit to at least one wireless device, the at least one cell configuration parameter of the one or more cells. (Pelletier; Paragraph [32-34, 52-53, 81] - The communication system also comprises a base station 114a may be part of the RAN 103/104/105, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region. The Node-Bs 140a, 140b, 140c may communicate with the respective RNCs 142a, 142b. Each of the RNCs 142a, 142b may be configured to control the respective Node-Bs 140a, 140b, 140c to which it is connected. In addition, each of the RNCs 142a, 142b may be configured to carry out or support other functionality.)
Examiner's note: Claim 18 is a method claim similar to the method of claim 1, except using the broader term "computing device" versus the "wireless device" of claim 1. Therefore claim 18 is rejected for the same reasons as claim 1, above.
Regarding Claims 2 and 12: 
Pelletier-Kim further discloses – The method of claim 1, wherein the connection failure comprises a secondary cell group failure. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base 
Regarding Claim 3: 
Pelletier-Kim further discloses – The method of claim 1, wherein the failure information further comprises at least one of: 
a measurement result associated with the first cell; or (Pelletier; Paragraph [9-11, 73-76, 205] - A WTRU sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access).)
a measurement result associated with a neighboring cell of the first cell. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality related reporting from the UE that is less than a threshold value, wherein the 'N' is a certain number. Or, the radio link failure may be detected by receiving a notification that the radio link failure occurs from the UE. Alternatively, the RLF can be multiple SCells (SCell 1 and SCell 2) of eNB1 while PCell is of different eNB (e.g., eNB2), in this case, one of multiple SCells may serve as delegate SCell in eNB1 and it takes charge of reporting RLF on SCells of eNB1, and reports the RLF to a second eNB (e.g., a PCell). Upon receiving the RLF indication, the PCell may release SCell2 and configure a new SCell for UE.)
Regarding Claim 4: 

an expiry of a timer; (Pelletier; Paragraph [135, 204] - A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be impaired. The WTRU may have an outdated configuration for a secondary connection, e.g., following expiration of time validity, detection that some information may need to be updated, failure to apply a configuration for the secondary connectivity (e.g., failure to acquire system information in a cell).)
a random access problem; or a radio link control maximum number of retransmissions. (Pelletier; Paragraph [205] - A WTRU may transition from an RCC-inactive state to an RCC-idle state in response to a failure to operate with a secondary access. The WTRU may transition to the RRC IDLE state when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random access). The WTRU may transition to the RRC IDLE state when it determines a failure to acquire and/or maintain uplink synchronization.)
Regarding Claim 5 and 14: 
Pelletier-Kim further discloses – The method of claim 1, wherein the first message comprises a user equipment context modification request. (Pelletier; Paragraph [12, 158] - A wireless transmit/receive unit (WTRU), comprising a processor in communication with a wireless communication network, configured to establish an active S1 connection with a first cell of a first layer of the network. The S1 connection may be manageable by the network. The processor may be configured to operate the WTRU in a first state or in a secondary 
Regarding Claim 6: 
Pelletier-Kim further discloses – The method of claim 1, wherein the receiving the one or more RRC messages comprises receiving the one or more RRC messages from the wireless device via a second base station distributed unit. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system.)
Regarding Claim 7: 
Pelletier-Kim further discloses – The method of claim 1, wherein the receiving the one or more RRC messages comprises receiving the one or more RRC messages from the wireless device via the base station distributed unit. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality related reporting from the UE that is less than a threshold value, wherein the 'N' is a certain number. Or, the radio link failure may be detected by receiving a notification that the radio link failure occurs from the UE. Alternatively, the RLF can be multiple SCells (SCell 1 and SCell 2) of eNB1 while PCell is of different eNB (e.g., eNB2), in this case, one of multiple SCells may serve as delegate SCell in eNB1 and it takes charge of reporting RLF on SCells of eNB1, and reports the RLF to a second eNB (e.g., a PCell). Upon receiving the RLF indication, the PCell may release SCell2 and configure a new SCell for UE.)

Pelletier-Kim further discloses – The method of claim 1, wherein the at least one cell configuration parameter of the one or more cells comprises at least one of:
a transmission power configuration parameter; or a frequency configuration parameter. (Pelletier; Paragraph [307] - The WTRU may use the policies and/or parameters to subsequently determine whether the WTRU may transmit applicable data by accessing and using the (legacy) primary layer or by accessing and using the secondary layer (if available). The configuration may also include one or more techniques to determine whether or not a cell is available for layered connectivity, which may include frequency information, cell identity, measurement configuration, or the like.)
Regarding Claim 9: 
Pelletier-Kim further discloses – The method of claim 1, further comprising:
determining, by the base station distributed unit and based on the failure information, the at least one cell configuration parameter of the one or more cells; and (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), where one of multiple SCells may serve as a delegate SCell in eNB 1 and it takes charge of reporting RLF on SCells of eNB 1, and the delegate SCell may send RLF indication to the PCell.)
sending, by the base station distributed unit, at least one system information block comprising the at least one cell configuration parameter of the one or more cells. (Kim; Paragraph [19, 86-98] - The radio link failure (RLF) may be detected by receiving N consecutive channel quality related reporting from the UE that is less than a threshold value, wherein the 'N' is a certain number. Or, the radio link failure may be detected by 
Regarding Claim 10: 
Pelletier-Kim further discloses – The method of claim 1, wherein the one or more cells comprises the first cell. (Kim; Paragraph [14-22, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system.)

Regarding Claim 11: 
Pelletier discloses – A method comprising:
receiving, by a base station distributed unit from a wireless device, one or more radio resource control (RRC) messages comprising failure information indicating a connection failure associated with the wireless device, wherein the failure information comprises: (Pelletier; Paragraph [9-11, 73-76, 205] - A WTRU sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio 
a cell identifier of a first cell for which a link quality caused the connection failure of the wireless device; and (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
a failure cause parameter indicating a cause of the connection failure; (Pelletier; Paragraph [73-76, 133-134, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network.)
Pelletier does not explicitly disclose – sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information. More specifically, Pelletier (Abstract; Paragraph [9-11, 73-76]) discloses a wireless transmit/receive unit (WTRU) sends and receives RRC messages to an eNodeB supporting reconfiguration parameters to change its state, such as when it determines that the radio link quality is below a threshold, when it experiences radio link problems, when DL RLF occurs (e.g. HARQ failure, L1 out-of-synch) or when UL RLF occurs (e.g. reaching maximum number of HARQ retransmissions, RLC failure, unsuccessful random sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information, which is disclosed by Kim (see below)
Kim discloses – sending, by the base station distributed unit to a base station central unit, the one or more RRC messages comprising the failure information; (Kim; Paragraph [14-22, 38, 44, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system. The RRC layer controls logical channels, transport channels, and physical channels in relation to configuration, re-configuration, and release of radio bearers (RBs). An RB refers to a service that the second layer provides for data transmission between the UE and the E-UTRAN. To this end, the RRC layer of the UE and the RRC layer of the E-UTRAN exchange RRC messages with each other.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the systems, methods, and instrumentalities are disclosed for efficient offloading and/or aggregation of resources of Pelletier by providing different levels of connection management in a network supporting reconfiguration parameters to change the state of the WRTU, with methods for effectively reporting radio link failure and apparatuses in the wireless communication system using multiple cells of multiple nodes of Kim to enable managing Radio Link Failure (RLF) reporting of a UE on a group of cells connected to a first base station to notify a second group of cells connected to a second base station, where the UE is 
Pelletier-Kim further discloses – receiving, by the base station distributed unit from the base station central unit, a first message comprising the failure information; (Kim; Paragraph [85-98] - A wireless communication system for managing Radio Link Failure (RLF) reporting of one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell), where one of multiple SCells may serve as a delegate SCell in eNB 1 and it takes charge of reporting RLF on SCells of eNB 1, and the delegate SCell may send RLF indication to the PCell.)
determining, by the base station distributed unit and based on the failure information, at least one cell configuration parameter of one or more cells; and (Kim; Paragraph [14-22, 38, 44, 72] - A method and device to enable managing Radio Link Failure (RLF) reporting of a UE on one or more cells (e.g., SCell1 and SCell2) to a primary cell (e.g., a PCell) connected to a first base station to notify a second group of cells connected to a second base station using one or more identifiers to indicate the failure, where the UE is simultaneously connected to both cell groups, so that the network and the user equipment can efficiently transmit and receive signals in a wireless communication system. The RRC layer controls logical channels, transport channels, and physical channels in relation to configuration, re-configuration, and release of radio bearers (RBs). An RB refers to a service that the second layer provides for data transmission between the UE and the E-UTRAN. To this end, the RRC layer of the UE and the RRC layer of the E-UTRAN exchange RRC messages with each other.)


Regarding Claim 13: 
Pelletier-Kim further discloses – The method of claim 11, wherein the failure information further comprises at least one of: 
a reference signal received power; or a reference signal received quality. (Pelletier; Paragraph [73-76, 133-134, 152, 212, 237] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. The WTRU additionally uses an identifier to identify the WTRU when sending messages to the core network. QoS related aspects may be parameterized in terms of (e.g., maximum or guaranteed) bit rate, maximum tolerable 
Regarding Claim 15: 
Pelletier-Kim further discloses – The method of claim 11, wherein the second message comprises a user equipment context modification response. (Pelletier; Paragraph [73-76, 218] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. Signaling may include a dedicated resource configuration request, such that the WTRU may be configured with resources that may be accessed and associated parameters. The resources and parameters may pertain to the physical layer (e.g., for power control, reference signals, and/or physical channel configuration), MAC, and RLC and PDCP if such protocols are utilized in the secondary layer.)
Regarding Claim 16: 
Pelletier-Kim further discloses – The method of claim 11, wherein the at least one cell configuration parameter of the one or more cells comprises at least one of:
a beamforming configuration parameter; or a physical control channel scheduling parameter. (Pelletier; Paragraph [73-76, 218] - The WTRU manages its state based on determined conditions, such as when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer, including QoS criteria or connectivity failure or impairment. Signaling may include a dedicated resource configuration request, such that the WTRU may be configured with resources that may be accessed and associated parameters. The resources and parameters may pertain to the physical layer 
Regarding Claim 17: 
Pelletier-Kim further discloses – The method of claim 11, further comprising sending at least one system information block comprising the at least one cell configuration parameter of the one or more cells. (Pelletier; Paragraph [307] - The WTRU may use the policies and/or parameters to subsequently determine whether the WTRU may transmit applicable data by accessing and using the (legacy) primary layer or by accessing and using the secondary layer (if available). The configuration may also include one or more techniques to determine whether or not a cell is available for layered connectivity, which may include frequency information, cell identity, measurement configuration, or the like.)
Regarding Claim 19: 
Pelletier-Kim further discloses – The method of claim 18, wherein the computing device comprises at least one of: 
a second base station distributed unit; a neighboring base station to a serving base station, wherein the serving base station comprises the first base station distributed unit; or a core network node. (Pelletier; Paragraph [66-67, 73-75] - A system diagram of a RAN and a core network. The RAN 105 may include base stations 180a, 180b, 180c, and an ASN gateway 182, though it will be appreciated that the RAN 105 may include any number of base stations and ASN gateways. In an LTE wireless communication system, a wireless transmit/receive unit (WTRU) may receive signaling, e.g., L3/RRC signaling that may reconfigure one or more aspects of the WTRU's configuration.) 
Regarding Claim 20: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ML/Examiner, Art Unit 2457 




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457